Judgment of the Supreme Court, Bronx County (Drohan, J.), rendered December 8,1977, convicting appellant of the crime of robbery in the first degree and assault in the second degree and sentencing him to an indeterminate term of not less than IV2 nor more than 22Vz years and an indeterminate term of not more than 7 years, respectively, to be served concurrently, unanimously modified in the interest of justice, to the extent of imposing an indeterminate term of not less than 4 nor more than 12 years for the crime of robbery in the first degree, and otherwise affirmed. Appellant and his codefendants received the same sentences, having been convicted of the same crimes. Inasmuch as the appellant has no previous criminal involvement, and is an illegal alien and as appears from his probation report has his wife and children residing in Canada, the interest of justice will be served by reducing his sentence for robbery in the first degree to an indeterminate term of not less than 4 nor more than 12 years. To the extent indicated, we find the original sentence imposed unduly harsh (CPL 450.30). Concur — Murphy, P. J., Birns, Ross and Silverman, JJ.